  Case 0:19-mj-06427-PMH Document 1 Entered on FLSD Docket 09/09/2019 Page 1 of 7

AO91(Rev.11/11) CriminalComplaint

                                 U NITED STATESD ISTRICT C OURT
                                                            forthe
                                                 Southern DistrictofFlorida

               United StatesofAmerica                         )
                            V.                                )
                  Keith Bernard M illerSr,                    )
                                                              j
                                                              )
                                                                     CaseNo.j ..JG X W WU
                                                              )
                                                              )

                                              C RIM INA L C O M PLA IN T
        1,thecomplainantinthiscase,statethatthefollowing istrue tothebestofmy knowledgeand belief.
Onoraboutthedatets)of                 August23-24,2019,        inthecounty of                      Broward         inthe
  Southern Districtof                   Florida        ,thedefendantts)violated:
        CodeSection                                                   OffenseDescription
18U.S.C.j2113(a)                             Attempted CreditUnion Robbery
18U.S.C.j2113(a)                             CreditUnion Robbery
18U.S.C.j2113(a)                             CreditUnion Robbery




        Thiscriminalcomplaintisbased on these facts'
                                                   .
See M ached Affidavi
                   t




        d Continuedontheattachedsheet.

                                                                                      +'
                                                                                       Complainant'ssignature
                                                                              ChristopherGoodrich,SpecialAgent,FBI
                                                                                           Printednameandtitle

Sworn to beforeme and signed in my presence.


oate:             1 (                                                                       Judge'ssignature

city and state:               FortLauderdale,Florida                           Patrick M .Hunt,U.S.M agistrate Judge
                                                                                           Printednameandtitle
Case 0:19-mj-06427-PMH Document 1 Entered on FLSD Docket 09/09/2019 Page 2 of 7




                   A FFIDA W T IN SU PPO RT O F CRIM IN AL CO M PLM NT
          Y ourAffiant,ChristopherGoodrich,being duly sworn,deposesand statesasfollow s:

                       INTRO DU CTIO N AND A G ENT BA CK G RO UND

                 Iam a SpecialAgentforthe FederalBureau oflnvestigation (û6FBI'')currently
   assigned to the ViolentCrim es and Fugitive Task Force in the M iam iDivision. Ihave been an

   FBlSpecialA gent since June 2016 and assigned to the M iam iD ivision since N ovem ber2016.

   Prior to m y assignm ent to the V iolent Crim es and Fugitive Task Force, l was assigned to the

   ViolentCrimesAgainstChildren Squad fortwo (2)years. lhave received training attheFBl
   Academy in Quantico, Virginia. As an FB1 Special Agent, my current duties involve
   investigating violations of federal offenses, including bank robberies, H obbs A ct robberies,

   extortion,and otherviolations offederallaw . Priorto m y em ploym ent as a SpecialAgentw ith

   theFBI,IworkedasaPoliceOfficerinNorfolk,Virginia,fornine(9)years.
          2.     l m ake this Affidavit in support of a crim inal com plaint charging K EITH

   BER NARD M ILLER SR with one countofattem pted creditunion robbery,in violation ofTitle

   18,United StatesCode,Section2113(a),andtwocountsofcreditunionrobbery,inviolation of
   Title18,UnitedStatesCode,Section2113(a).
          3.     1 subm itthis Affidavit based on m y personalknow ledge,as w ellas inform ation

   provided to m e by otherindividuals,including other law enforcem entofficials,and m y review of

   records and other evidence obtained during the course of this investigation. Because this

   Affidavit is being subm itted for the lim ited purpose of establishing probable cause for the

   requested warrant,itdoesnotinclude every factknown to m e aboutthism atter.

          4.     l respectfully subm itthere is probable cause to believe that on August23,2019,

   M ILLER did know ingly attem pt to take, by intim idation, from persons and presence of

   em ployees of Tropical Financial Credit Union,3050 Corporate W ay,M iram ar,Florida 33025,
   Case 0:19-mj-06427-PMH Document 1 Entered on FLSD Docket 09/09/2019 Page 3 of 7




      Space Coast Bank, 2500 South University Drive, M iram ar, Florida 33025, and Tropical

      Financial Credit U nion, 5900 Nol'th Federal Highway,FortLauderdale 33308, United Statesf..
                                                                                              @;Ae+'t.-    @>wl<ê
      Currency belonging to,and in the care custody,control,m anagem ent,and possession ofe        '
                                       vA V
'rG+:rcAu em-A-tm v oc e rm * =**,
      G <t,a bank whose depositswere then insured by the N ationalCreditUnion Adm inistration.

                     The statem ents contained in this Affidavitare based on m y personalknowledge,

      as well as inform ation relayed to m e by other law enforcem ent officials and bank security

      personnelinvolved in thisinvestigation. lhave notincluded in thisaffidaviteach and every fact

      known to m e. Rather,l have included only the facts that are sufficient to establish probable

      cause forthe issuance ofa crim inalcom plaintagainstM ILLER forthe above-described crim inal

      violation.

                                              PR OBA BLE CA USE

             6.      On or about A ugust 23, 2019, at approxim ately l1:15 a.m ., a black m ale,

      approximatelysix (6)feettall,wearingablack hatwith aM iamiMarlinslogodisplayedonthe
      front,black reading-style glassesw ith the w ord ûûpolo''displayed on the fram e,and a blue shirt-

      lateridentified as M ILLER - entered the TropicalFinancialCreditUnion1in M iram ar, Florida.z

      M ILLER approached the victim teller and passed a m anila envelope and a note. M ILLER told

      the teller, ''Read that shit.' The victim teller neither read the note nor opened the m anila

      envelope. The victim teller believed M ILLER was attem pting to rob the bank based on his

      dem ands and dem eanor.W hen the victim tellerasked M ILLER ifhe w ould like to withdraw or

      deposit,M ILLER repeated him self and exclaim ed, ''Read that shit.'' ln fear for his life,the

      victim teller sent an em ailto another bank em ployee requesting help. The teller then handed


      lTropical Financial Credit Union is a financial institution insured by the National Credit Union
      Adm inistration.
      2The creditunion'svideosurveillancesystem recorded theattempted robbery.
Case 0:19-mj-06427-PMH Document 1 Entered on FLSD Docket 09/09/2019 Page 4 of 7




   M ILLER a w ithdraw alslip. M ILLER wrote the nam e ''RobertM iller''on the w ithdraw al slip

   and passed itback tö the victim tellerbefore grabbing the m anila envelope and note,and tleeing

   the scene w ithoutany United Statescurrency.

          7.      On or aboutAugust23,2019,atapproxim ately 11:29 a.m .,M ILLER entered the

   Space Coast Bank,3located at 2500 South University, M iram ar,Florida.4 M ILLER , w ore the

   sam e clothing,hat,and glassesashe had done during the attem pted bank robbery ofthe Tropical

   FederalCreditUnion earlierthatday. M ILLER approached thevictim tellerand passed a m anila

   envelope and a note. The note thatM ILLER passed read,ûûlustread the note and do notlook at

   m e.'' M ILLER then placed his lefthand under his shirtim plying that he had a firearm . The

   victim teller advised law enforcem entthat the note also stated,çûG ive m e allthe m oney in the

   draw er and do notgive m e the bait.'' ln fearfor him /her safety,the victim tellercom plied with

   M ILLER 'S dem ands. The victim teller em ptied his/her teller draw er and placed fourthousand

   onehundred forty-threedollars($4,143.00)inUnited Statescurrencyintothemanilaenvelope,
   and provided itto M ILLER. M ILLER then tled the scene.

          8.      On oraboutAugust24,2019,atapproxim ately ll:49 a.m .,M ILLER,w earing a

   black hatw ith a raised em blem ,black reading glasses,pink plaid button-up long sleeved shirq

   and brow n pants entered the Tropical Federal Credit Union, located at 5900 N orth Federal

   H ighw ay,FortLauderdale,Florida.s M ILLER approached the victim tellerand passed a dem and

   note stating,ûdYou read it. Justdo it.'' The victim tellerrecalled the note stating,dsputthe m oney

   in the bag,no dye pack.'' ln fear,the victim bank teller com plied and rem oved nine hundred

   seventy-six dollars($976.00)in United Statescurrency from thetellerdrawerbeforeplacingit
   into a blue bag provided by M ILLER . M ILLER then tled the scene.

   3SpaceCoastCreditUnion isafinancialinstitution insured by the NationalCreditUnion Adm inistration.
   4The creditunion'svideosurveillancesystem recorded therobbery.
   5Thecreditunion'svideo surveillance system recorded the robbery.
Case 0:19-mj-06427-PMH Document 1 Entered on FLSD Docket 09/09/2019 Page 5 of 7




                 On oraboutAugust24,2019,awitnessC7.M .'')contacted law enforcement.J.M .
   stated that M ILLER had previously pointed a firearm at him /her and knew M ILLER to be

   driving a gray Pontiac Grand Prix. J.M .identified M ILLER as the individual involved in the

   A ugust 24,2019,credit union robbery ofTropicalFinancial Credit Union. Law enforcem ent

   broadcasted a description of the vehicle over the radio. Shortly thereafter, law enforcem ent

   observed the gray Pontiac Grand Prix with a papertag traveling ata high rate ofspeed in M iam i-

   D ade County. Law enforcem ent attem pted to stop the vehicle;however,itcontinued to flee.

   During thepursuit,the vehicle collided w ith a lightpole in M iam iG ardens,Florida,and cam e to

   a stop. Law enforcem ent identified M ILLER as the driver and sole occupant of the vehicle.

   Law enforcem entarrested M ILLER and took him into custody atthe scene ofthe crash. D ue to

   the crash,the vehicle caught on fire. Em ergency services anived on scene and w ere able to

   extinguish the fire. Law enforcem entobserved a pairofblack fram ed reading-style glassesw ith

   the word lcpolo''written on the side on the fram e lying next to the vehicle and noted thatthey

   appear to be identical to the glasses worn by M ILLER during the attem pted robbery and

   robberies. On the front passenger seat in plain view w ithin the vehicle, law enforcem ent

   observed a black hat w ith a raised em blem sim ilar to the hat that M ILLER wore during the

   TropicalFinancialCreditUnion robbery.

                 On oraboutA ugust24,2019 at8:11 p.m .,a tow truck rem oved the gray Pontiac

   Grand Prix from the scene,transported it to the FederalBureau of lnvestigation property,and

   im pounded it. Further investigation revealed that M ILLER was the registered owner of the

   vehicle and registered iton August23,2019.

          1l.    On or about A ugust 26,2019, law enforcem ent reviewed video surveillance

   footage captured on security cam eras of the gray Pontiac Grand Prix w ith a paper tag heading
Case 0:19-mj-06427-PMH Document 1 Entered on FLSD Docket 09/09/2019 Page 6 of 7




   south in the 5700 block ofN E 27th Ave, FortLauderdale,Florida,at approxim ately l1:52 a.m .

   on A ugust24,2019. The driverappeared to bew earing a hatand glasses.

          l2.    On oraboutA ugust26,2019,law enforcem entadvised M ILLER ofhisM iranda

   rights,which he waived. During his posL-M iranda interview ,M ILLER confirm ed thathe had a

   Pair of ttpolo''glasses. W hile discussing bank robberies,M ILLER stated,û;l never ever wore

   gloves. lneverever letthem keep a note,if leverdid that.'' M ILLER stated thatthe hatthathe

   wore while insidethe TropicalFinancialCreditUnion - located at5900 N orth FederalH ighw ay,

   FortLauderdale,Florida - was dark brow n.

          13. On or about August 26, 2019, a witness (û$R.E.'') contacted the FB1 after
   observing a m edia release composed oftwo stillphotographsofM ILLER atthe TropicalFederal

   CreditUnion,located at5900 N orth FederalH ighw ay,FortLauderdale,Florida. R.E.identified

   M ILLER as the individual in the tw o stillphotographs. R.E.stated thathe/she and M ILLER

   previously worked together. R.E.indicated that,on August24,2019,M ILLER cam e to R.E'S.

   place ofem ploym entdressed in the sam e pink shirtand dark hatthatM ILLER wore during the

   TropicalFederalCreditUnion robbery.

                 On August28,2019,law enforcementexecuted a federalsearch warrant(19-
   6408-SNOW ),which authorizedthesearch ofthegrayPontiacGrand Prix. Duringthesearch,
   law enforcem entseized a dark brown hatw ith a raised em blem and a .38 caliberrevolver.



                               (INTENTIONALLY LEFT BLANKI
Case 0:19-mj-06427-PMH Document 1 Entered on FLSD Docket 09/09/2019 Page 7 of 7




                                       CO N CLU SIO N

          Based on m y training and experience, and as further supported by the facts in this

   affidavit,lrespectfully subm itthatprobable cause existsthatK EITH BERNA RD M ILLER SR

   com m itted one count of attem pted credit union robbery,in violation of Title l8,United States

   Code,Section 2113(a),and two countsofcreditunionrobbery,in violation ofTitle 18,United
   StatesCode,Section2113(a).

   FURTH ER Y O UR A FFIAN T SAYETH NAU G H T.


                                                               Z.
                                                                /
                                                                -Z
                                              SPECIAL A GEN T CHRISTOPH ER G OOD RICH
                                              FEDERA L BU REA U OF IN VESTIGATION

   Subscr'
   this
         lxedandswornbeforeme
          l3day of eptem ber,20l9.



   HONORABLE PATR CK .HUN'P
                                  k
   U NITED STATES M AG ISTRATE JUDGE
